NO. 12-10-00144-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
NICHOLAS WOOTEN,
APPELLANT                                                  '    APPEAL FROM THE 114TH

V.                                                         '    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,                                        '    SMITH COUNTY, TEXAS
APPELLEE
                                     MEMORANDUM OPINION
                                         PER CURIAM
         Appellant pleaded true to the allegations in four paragraphs of the State’s
application to proceed to final adjudication, and the trial court assessed punishment at ten
years of imprisonment for the underlying offense (burglary of a habitation). We have
received the trial court’s certification showing that Appellant waived his right to appeal.
See TEX. R. APP. P. 25.2(d). The certification is signed by Appellant and his counsel.
Appellant’s waiver of his right to appeal is included in the record and is signed by
Appellant, his counsel, and the trial court. Accordingly, the appeal is dismissed for want
of jurisdiction.
Opinion delivered July 21, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                          (DO NOT PUBLISH)